Title: Thomas Jefferson to Thomas Mann Randolph, 1 May 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


					
						Dear Sir
						
							Monticello
							May 1. 20
						
					
					In my letter of Apr. 10. on the subject of the loan of 40, thousand dollars to the Visitors of the University, I stated that they would prefer obtaining the remaining 20,000.D. which they were authorised to borrow, from the Literary fund also rather than from any other. I beg leave to recall the attention of the Directors of that fund to this proposition, and to ask their determination, as we cannot venture to make the necessary contracts until we are sure of obtaining funds to carry them into effect. if we can be sure of recieving the money a twelve month hence, it would be more advantageous to the University, as saving a year’s dead interest; but if that delay would render the reciept uncertain we must yield to that sacrifice by recieving it imme whenever it shall be most convenient for the Literary fund.
					
						I tender to yourself and the board of Directors the assurance of my high consideration
						
							Th: Jefferson
						
					
				